Citation Nr: 9934253	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for laryngitis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.V.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1997, a statement of the case was issued 
in January 1998, and a substantive appeal was received in May 
1998.  In June 1998, the veteran and a witness testified at a 
personal hearing at the RO.  In a December 1998 
communication, the veteran indicated that he did not wish to 
appear at a previously requested Board hearing. 


FINDINGS OF FACT

1.  The veteran's right knee disability, to include 
arthritis, was not manifested during the veteran's military 
service or within one year of discharge from service, nor is 
his right knee disability, to include arthritis, otherwise 
related to his military service.

2.  The veteran's left knee disability, to include arthritis, 
was not manifested during the veteran's military service or 
within one year of discharge from service, nor is his left 
knee disability, to include arthritis, otherwise related to 
his military service.

3.  The claims file does not include medical evidence of a 
nexus between laryngitis and the veteran's period of active 
military service.

4.  The claims file does not include medical evidence of a 
nexus between gastroesophageal reflux disease and the 
veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Right knee disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may the veteran's right knee arthritis be 
presumed to have been incurred in or aggravated by his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  Left knee disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may the veteran's left knee arthritis be 
presumed to have been incurred in or aggravated by his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The veteran's claim of entitlement to service connection 
for laryngitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for gastroesophageal reflux disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his knees in service by 
repeatedly jumping out of trucks that were sometimes still 
moving.  In addition, he contends that he incurred laryngitis 
in service due to dust exposure or exposure to wind- or dust- 
borne bacteria or viruses while in service in Korea.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Moreover, the truthfulness of evidence is 
presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Right and Left Knee Disabilities. 

The Board finds that the claims based on right and left knee 
disabilities are well-grounded.  The record includes medical 
diagnoses of bilateral knee disabilities, the veteran's 
assertions regarding knee problems during service are 
competent for well-grounded purposes, and the examiner who 
conducted a VA examination in August 1997 has offered an 
opinion that there was "significant worsening of the 
degenerative joint disease in the knees secondary to trauma 
incurred while on active duty in the US Army."  Assuming 
this opinion to be true, the Board finds that the minimal 
requirements of a well-grounded claim has been met as to each 
knee.  38 U.S.C.A. § 5107(a); King v. Brown, 5 Vet.App. 19, 
21 (1993).  Further, after noting that the RO has attempted 
to obtain private medical records based on information 
furnished by the veteran and that a VA examination has been 
conducted, the Board finds that the duty to assist the 
veteran with these claims has been met.  38 U.S.C.A. 
§ 5107(a). 

Turning to a consideration of the merits of these claims, the 
Board observes that no right knee complaints or medical 
findings were reported in the veterans' service medical 
records.  Such record do include a November 1951 clinical 
entry documenting complaints of pain in the left knee area.  
Varicosities were noted to be present, and an Ace bandage was 
ordered.  Service medical records do not include any other 
references to right knee complaints or clinical findings.  A 
September 1952 report of separation examination shows that 
the veteran's lower extremities were clinically evaluated as 
normal.  

In August 1957, the veteran filed a claim for VA benefits 
based on nerve, back and hernia disorders.  He did not report 
any problems or treatment with his knees.  The veteran was 
hospitalized at a VA facility from June to November 1957 due 
to a psychiatric condition.  A physical examination conducted 
during the course of his hospitalization indicated a back 
disorder, deviated nasal septum, and a hernia, but no knee 
disorder was reported.  

Private treatment records from Michael O' Neal, M.D., from 
March 1977 noted that the veteran reported a history of 
having had "a medial, and perhaps, a lateral meniscectomy of 
the left knee about ten years ago."  The diagnosis in March 
1977 was degenerative arthritis, moderate, left knee.  A 
total left knee arthroplasty was performed in July 1977.  By 
April 1978 there was X-ray evidence of early degenerative 
changes of the right knee.  A total right knee arthroplasty 
was performed in May 1980.  

In August 1985, the veteran filed a claim for VA pension 
benefits based on bilateral knee problems.  A September 1985 
VA examination report noted that the veteran provided a 
history of bilateral knee pain since childhood and that 
arthritis subsequently developed.  The veteran reported that 
he underwent knee replacements in 1977 and 1980.  By rating 
decision in October 1985, it was determined that the veteran 
was permanently and totally disabled due to bilateral knee 
replacements.

In support of his claims for service connection, the veteran 
signed waivers to release copies of private medical treatment 
records from J. Gross, M.D., from 1953 to 1979, and from Dr. 
O' Neal, from 1980 to the present.  In response to these 
requests, both physicians, responded in July 1997, stating 
that they no longer had any treatment records concerning the 
veteran.  

The report from an August 1997 VA examination of the joints 
noted that the veteran provided a history of spraining both 
knees on several occasions in service, and of having 
difficulty walking in service.  He further stated that 
following service he continued to have increasing pain in 
both knees, with episodic swelling requiring drainage.  He 
said that in the late 1950's, he had cartilage removed, first 
from the left knee, and then from the right knee, with 
initially some improvement, but that he again had to have 
cartilage removed from both knees in the early 1960's.  In 
1979, he said, he had a left knee prosthesis placed, with a 
right knee prosthesis in 1980, and a second left knee 
prosthesis in 1990.  His current complaints consisted of 
significant pain in both knees, particularly the right.  

Following examination of the veteran's knees, the examiner 
provided the following diagnoses: degenerative joint disease; 
significant worsening of the degenerative joint disease in 
the knees secondary to trauma incurred while on active duty 
in the U.S. Army; repeated surgeries including replacement 
done secondary to progressive degenerative joint disease, 
worse in the knees, secondary to service-related injuries; 
loss of daily function secondary to his knee injuries.  

In March 1998, the veteran submitted a statement from a 
colleague who had served with him in Korea and who stated 
that the veteran had hurt his knee at Chin Hea in Korea and 
that the veteran had been confined to quarters on more than 
one occasion.  

At his June 1998 personal hearing, the veteran testified that 
he injured his knees in service in Korea, repeatedly jumping 
from trucks from a height of four to four and a half feet.  
He said that he did not recall ever receiving a physical 
examination upon separation from service, and indicated that, 
if he did receive such an examination, it was very cursory.  
He said that following service, he worked as a manager of a 
large grocery store and indicated that this did not place 
much strain on his knees.  He said that he began receiving 
treatment in 1952 or 1953 with Dr. Joe Gross, consisting of 
fluid drainage and cortisone injections.  He further stated 
that "in the late, maybe '57, I was in the Veterans Hospital 
here in Lincoln."  

The Board notes that the claims folder contains VA treatment 
records dated from June to November 1957.  These do not 
document any complaint of, or treatment for, any disorder of 
the knees.

After considering the record, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to service connection for right and left knee 
disabilities.  With regard to the right knee, there is no 
supporting evidence that any chronic disability was 
manifested during the veteran's service or for many years 
thereafter.  While one clinical record in 1951 references 
pain in the left knee area, this problem appears to have been 
acute as evidenced by the lack of any subsequent problems 
during service.  Moreover, with regard to both knees, the 
veteran's lower extremities were clinically evaluated as 
normal at the time of discharge examination in  September 
1952.  

Further, while arthritis has clearly been documented in both 
knees, there is nothing to show that arthritis was manifested 
in either knee within the one year presumptive period after 
service.  Despite the veteran's assertions, there is no 
medical evidence of any knee disorders, including arthritis, 
until the 1970's.  In fact, the Board believes it significant 
that the veteran himself reported no knee problems when he 
was hospitalized by VA in 1957, nor did he report any knee 
problems when he filed a VA compensation claim based on other 
disorders that same year.  This would suggest that the 
veteran himself, despite his current contentions, was not 
aware of any knee problems in 1957 which he believed were 
related to his military service.

While the opinion of the examiner who conducted the August 
1997 VA examination has been accepted as true for well-
grounded purposes, the Board believes it clear that such 
opinion is not supported by any of the medical evidence of 
record.  It would appear that the VA examiner rendered the 
opinion based in large part on history furnished by the 
veteran.  Such an opinion "...can be no better than the 
facts alleged by the...[veteran]."  Swann v. Brown 5 Vet. 
App. 229, 233 (1993).  

The only other evidence presented by the veteran that tends 
to show a connection between his bilateral knee disorders and 
service are his own statements and testimony and a statement 
from a fellow serviceman.  The Board has reviewed this 
evidence and does not doubt the sincerity of the veteran and 
his witness.  However, assuming for the sake of argument that 
the veteran did in fact suffer knee strains during service, 
with no supporting evidence of chronic knee disorders during 
service or for many years thereafter, the Board must assume 
that any strains or other knee injuries during service were 
acute in nature and did not result in chronic disabilities.  

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the positive 
evidence and the negative evidence are not in a state of 
equipoise so as to otherwise permit favorable determinations. 

II.  Laryngitis and Gastroesophageal Reflux Disease

Service medical records noted no complaints of, or treatment 
for, a gastroesophageal disorder.  The veteran was treated 
for a cold and a sore throat in October 1951.  His separation 
examination report noted no abnormalities of the throat, or 
of the abdomen and viscera.  

The veteran was hospitalized at a VA facility from June to 
November 1957 due to a psychiatric condition.  A physical 
examination conducted during the course of his 
hospitalization did not indicate the presence of any 
gastroesophageal disorder, or laryngitis.  The veteran was 
again hospitalized in May 1958.  He was diagnosed with 
"anxiety reaction, chronic, manifested by tension, fatigue, 
impaired drive, headaches and gastrointestinal symptoms."

A VA Mouth, Nose and Throat examination was conducted in 
August 1997.  The examination report noted that the veteran 
reported being exposed to a great deal of dust in Korea, and 
of having recurrent hoarseness since that time, exacerbated 
by excessive talking.  He complained that allergy or viral 
flare-ups would cause him to lose his voice, and that at 
times, he felt that he was choking due to a swelling throat.  
The examiner's diagnosis was recurrent hoarseness, etiology 
unknown.  The examiner further stated that results of an 
examination of the larynx were pending and would be included 
in an addendum report.

The addendum report noted that the veteran complained of 
recurrent hoarseness every winter that would resolve on its 
own.  He also complained of occasional dysphagia, chronic 
throat clearing, "thick secretions" at the back of the 
throat, and occasional heartburn, although he denied 
odynophagia.  The veteran gave a history of being in an 
excessively dusty environment in Korea, and of having a 
possible viral infection in Korea.  Following examination, 
the veteran was diagnosed with pachydermis laryngitis, 
secondary to gastroesophageal reflux disease, and hoarseness.  

The veteran's service colleague stated in March 1998 that he 
recalled that, while in Korea, the veteran had lost his voice 
for a period of 30 days because of dust or airborne viruses 
and that the veteran had been confined to quarters on more 
than one occasion.

At his June 1998 personal hearing, the veteran testified that 
while in service on Korea, he was transported around by truck 
on a daily basis, often on trips of 30 to 40 miles, and that 
the trucks threw up a lot of dust so that the soldiers would 
be covered in dust by the end of the trip.  He said that he 
believed that he got infected by a virus and that his 
laryngitis would recur "each year for a number of years."  
He said that after talking for a prolonged period, he would 
lose his voice.  The veteran's friend testified that after 
prolonged talking, the veteran had to cough and clear his 
throat a lot.  The veteran indicated that he did seek some 
private medical treatment for the problem after separation 
from service, but that he could not recall the physician's 
name.  

The veteran further testified that he had always had trouble 
with his esophagus, with swallowing and with trying to keep 
food down., and that he felt that this problem was brought on 
"by this virus or whatever I picked up in Korea."  He said 
that he would sometimes take a drink of water and suddenly 
develop a coughing fit, and that it was frightening as he 
sometimes thought he was going to choke to death.  

Following a careful review of the evidence, the Board finds 
that the veteran has not met all of the requirements of a 
well grounded claim.  While the record includes medical 
diagnoses of current disabilities, there is no evidence of a 
nexus or link between either laryngitis or gastroesophageal 
reflux disease, and the veteran's service.  The only medical 
evidence addressing the etiology of laryngitis found that the 
disorder was secondary to gastroesophageal reflux disease, 
and not to dust or a virus, as claimed by the veteran.  To 
the extent that the statements and testimony by the veteran 
and witnesses address a connection between these disorders 
and service, the veteran and/or his witnesses, as laypersons, 
are not competent to render an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu, 2 Vet. App. 492.  Given the foregoing, a plausible 
claim for service connection for both laryngitis and 
gastroesophageal reflux disease has not been presented.  See 
Grottveit, 5 Vet. App. 91.  Consequently, such claims are not 
well grounded and must, therefore, be denied.  38 U.S.C.A. 
§ 5107(a).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran that medical evidence of a link or 
nexus to service is necessary to well ground his claims based 
on laryngitis and gastroesophageal reflux disease.


ORDER

The appeal is denied as to all issues.



		
ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

